Citation Nr: 0608415	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation higher than 30 percent disabling 
for post-traumatic stress disorder (PTSD) from December 3, 
1990, to April 14, 1999.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Navy from 
December 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The January 1999 rating decision 
granted service connection for PTSD, and rated it as 30 
percent disabling, effective from December 3, 1990.  
Subsequently, by a November 1999 rating decision, a 50 
percent rating for PTSD was assigned effective from April 14, 
1999.  In a rating decision dated in September 2004, the RO 
reduced the veteran's PTSD evaluation to a non-compensable 
(zero percent) level, effective December 1, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (a claim remains in controversy where less 
than the maximum available benefit is awarded)).  In cases 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a different rating at any point during the pendency 
of the claim.  Id.  The Court referred to this process as 
consideration of "staged" ratings.  Id.  

A February 2005 decision by the Board (1) denied entitlement 
to an evaluation higher than 30 percent disabling for PTSD 
from December 3, 1990, to April 14, 1999; (2) denied 
entitlement to an evaluation higher than 50 percent disabling 
for PTSD from April 14, 1999, to December 1, 2004; and (3) 
denied entitlement to an evaluation higher than 0 percent 
disabling for PTSD from December 1, 2004.  The veteran 
appealed to the Court.  



The Secretary and the veteran entered into a stipulated 
agreement dated in July 2005 wherein the veteran's 50 percent 
evaluation for PTSD was restored, effective from December 1, 
2004.  This agreement effectively settled the third issue 
described in the preceding paragraph.  The remaining two 
issues were remanded by the Court in an order dated in July 
2005.  On March 14, 2006, the Board received correspondence 
from the veteran and his attorney withdrawing the veteran's 
disagreement and appeals as to any issue of entitlement to an 
evaluation higher than 50 percent disabling.  Therefore the 
only issue now before the Board is entitlement to an 
evaluation higher than 30 percent disabling for PTSD from 
December 3, 1990, to April 14, 1999. 


FINDING OF FACT

From December 3, 1990, to April 14, 1999, any PTSD was 
manifested by no more occupational and social impairment than 
that which caused occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; there was no more than definite industrial impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
for the period from December 3, 1990, to April 14, 1999, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The record shows that the veteran had a troubled upbringing, 
including skirmishes with law enforcement personnel while in 
high school.  A social history taken in July 1968 indicates 
that, in the wake of a fighting incident, he was given a 
choice of going to jail or joining the armed forces.  The 
veteran opted for the latter.  

The record shows that the veteran reported for duty aboard 
the aircraft carrier USS Franklin D. Roosevelt (FDR) in March 
1966, two weeks after completing recruit training.  The 
veteran's older brother was already serving aboard FDR, and 
continued to so serve throughout the veteran's tour there.  
In a November 1974 three-page letter in support of his 
brother's original claim for service connection for a 
"mental condition," the older brother noted that the 
veteran began to have troubles soon after reporting aboard 
FDR.  He noted the veteran was unhappy with his initial 
assignment to the garbage detail in the galley.  The veteran 
had repeated troubles ashore on liberty, including heavy 
drinking while still a minor, and troubles with authorities 
ashore.  The veteran was transferred to the deck division, 
which he reportedly also took issue with.  The brother 
reported that the veteran missed assigned watches and did not 
seem to understand his assignments.  The veteran was then 
assigned temporary duty to the division that handled the 
movement of bombs about the ship.  This, in the brother's 
opinion, was a haven for "outcasts" and "misfits."  

The veteran was put on restriction for drunkenness after the 
ship's first port visit in the Western Pacific (WestPac).  
While in Hong Kong the veteran was on unauthorized absence 
(UA) for two days, having "blacked out" from a drinking 
spree.  He was sentenced to a period of confinement in the 
ship's brig.  On return to the ship's home port in Florida 
the veteran was returned to the ship with charges of drinking 
while under age and fighting with the Shore Patrol.  The 
veteran fled on the day of his scheduled captain's mast, 
remaining on UA for 28 days.  He was subsequently discharged 
from active duty by reason of unsuitability because of a 
character disorder.  

Of record is a May 1967 letter from the Fourth Naval District 
Legal Officer to the veteran's mother wherein she was told, 
inter alia, that "arrangements have already been made to 
obtain psychiatric evaluation for him."  There is no report 
of record of this evaluation, but, as will be discussed 
below, there is some evidence that such an evaluation was 
conducted.  Notwithstanding, at an April 1975 Board hearing, 
the veteran testified that the Navy never conducted a 
psychiatric evaluation.  The veteran also testified that a 
Navy doctor who saw him at the time of his discharge threw 
his medical records away.  However, the veteran's service 
medical records (SMRs) were obtained by VA immediately after 
his discharge, and they contain no record of a psychiatric 
evaluation while in service.  

The veteran filed a claim for a "mental condition" in May 
1968.  In that claim he averred that he had been seen in 1964 
for a mental disorder by a psychiatrist at the St. Francis 
Hospital.  St. Francis responded that they were unable to 
find any records from that time period.  A VA psychiatric 
consult dated in June 1968 opined that the veteran was 
"suffering from severe personality problems and 
maladjustment."  A July 1968 personality evaluation 
described the veteran as severely disturbed and in serious 
danger of plunging into a full-blown psychotic state.  A 
September 1968 treatment note gave as an impression:  
character disorder--passive aggressive type.

Immediately thereafter, the veteran was hospitalized for 
about three months in the fall of 1968.  The diagnostic 
impression at the time of walk-in admittance was 
schizophrenic reaction, acute, undifferentiated type; 
flattened affect with thought blocking, psychomotor slowing, 
and delusional ideas; paranoid overlay.  He was medicated and 
underwent what was described as an uneventful recovery.

A VA examination was conducted in May 1969.  The examiner's 
diagnosis was passive-aggressive personality, passive 
stubbornness, sullenness, passive obstructionism, 
inefficiency, and difficulty in interpersonal relations.  
There was no evidence of psychosis.  The veteran's claim was 
denied in a June 1969 rating decision which found that the 
veteran had a personality disorder.  

Over the ensuing years the veteran was often treated and 
hospitalized for mental symptoms, variously diagnosed as 
schizophrenia, passive aggressive personality, habitual 
excessive drinking, characterological depression with 
sociopathic traits, depression, atypical personality 
disorder, bipolar affective disorder, and dysthymia.  
Repeated attempts by the veteran to reopen his claim were 
denied as the RO determined that there was no new and 
material evidence.  See 38 C.F.R. § 3.156.  In the course of 
these proceedings, in October 1975, the Board requested that 
the Chief Medical Director review the veteran's claims folder 
and associated medical records and to provide an opinion as 
to what the correct diagnosis of the veteran's averred 
disability was, and, if an acquired psychiatric disease was 
present, to determine when it was first manifested.  In 
November 1975, the Director responded that the veteran had 
passive-aggressive personality, and that the evidence showed 
this disability was life-long, beginning in childhood and 
continuing throughout service and post-service years.

The veteran submitted a statement in support of his claim, 
dated in September 1998, wherein he claimed that there was a 
traumatic event that triggered PTSD.  He identified the 
disposal of bombs and other ordnance during a fire aboard 
FDR.  On receipt of this new evidence, the case was reopened, 
and service connection was granted by the RO in a rating 
decision dated in January 1999.  The veteran's disability was 
rated as 30 percent disabling, with an effective date of 
December 3, 1990.

The veteran filed a NOD in April 1999, and a substantive 
appeal in September 1999.  In November 1999 the RO granted an 
increased evaluation to 50 percent, effective from April 14, 
1999, the date on which the veteran's VA treating 
psychiatrist noted that the veteran's symptoms were 
worsening.

There is substantial evidence and professional medical 
opinion of record.  In a September 1984 letter from J.H., 
M.D., to the veteran's then representative, Dr. J.H. reported 
that the veteran vividly recalled when a number of the people 
that he worked with were killed in the fire aboard FDR.  
Based on the veteran's reported stressor, Dr. J.H. diagnosed 
PTSD.  

Of record is a January 1985 letter from W.T., M.D., who, at 
the veteran's request, reviewed a consult conducted in May 
1967 (which, as noted above, is not of record) with a view to 
reassessing the doctor's earlier diagnosis of the veteran.  
In his 1985 letter, Dr. W.T. documented that because of a 
history of antisocial activities prior to enlistment, the 
veteran was diagnosed in May 1967 with an antisocial 
personality.  In the course of telephone conversations 
between Dr. W.T. and the veteran, the veteran told the doctor 
that he had experienced trauma when "an enemy blew up a 
nearby section of the munitions area.  Burned men were 
screaming while [the veteran] and other personnel worked 
nearby removing bombs, missiles and other explosives."  
Based on this information provided by the veteran, Dr. W.T. 
recommended that the diagnosis he made in May 1967, just 
prior to the veteran's discharge, be changed to PTSD.

The report of the veteran's hospitalization in September 1986 
shows that he was diagnosed with bipolar affective disorder 
and PTSD.  The reported stressor was reported as "an attack 
on his ship in which men were killed."  The veteran was 
again hospitalized in September 1987, with a diagnosis of 
bipolar affective disorder, depressed.

The report of a VA examination dated in February 1989 shows 
that the veteran was diagnosed with PTSD, chronic, moderately 
severe; bipolar disorder, in partial remission.  The veteran 
reported to his examiner that he saw many of his friends 
charred as a result of the fire.  In a Statement of 
Accredited Representative (VA Form 1-646) dated in August 
1989, it was averred that "a large fire commenced in the 
hanger bay" and that the veteran was in charge of removing 
live ordnance from the hangar bay during the fire.

In a treatment note dated in January 1991, E.P., M.D., the 
physician in charge of the VA Medical Center (VAMC) 
Pittsburgh mental health clinic, reported that the veteran 
presented on time for his appointment, neatly groomed and 
casually dressed.  Dr. E.P. noted that the veteran told him 
that he'd been getting "some other expert opinions," that 
none of his medicine was working, and that he was becoming 
suicidal, but he did not admit to having an intent to commit 
suicide.  The veteran "argue[d] quite skillfully" that he 
was the victim of chronic depression, that he could not be 
expected to change or to get better, and that the doctor 
could not possibly understand the events that have happened 
to him to put him in this state.  The examiner told the 
veteran that his current diagnosis was affective disorder, 
chronic characterological disorder, which entailed the 
veteran finding every possible external reason why he should 
not take on tasks in life.  The doctor did not see a useful 
role for the mental health clinic in treating the veteran by 
accepting the veteran's self-declared functional limitations.

In another VA examination the following month, February 1991, 
the veteran told his examiner, R.H., M.D., that he was 
seeking another opinion, because he did not agree with Dr. 
E.P.'s diagnosis of borderline personality disorder rather 
than PTSD.  The veteran reported only vague symptoms other 
than poor sleep and mood.  There were no clear manic 
episodes, though the veteran claimed to have manic-depression 
in the past.  He described past episodes of "rages," but 
denied any criminal behavior.  He was not homicidal.  Affect 
was generally bright, non-labile, and appropriate.  There was 
no psychosis, suicidal or homicidal ideation, and no 
cognitive impairment.  Dr. R.H. diagnosed dysthymia; past 
substance abuse; mixed personality (borderline antisocial, 
narcissistic) disorder.  

The veteran was afforded a VA psychological examination, 
given by Dr. S.P., in February 1997.  The examination report 
noted that the veteran reported that he was diagnosed with 
"a passive aggressive condition" at age 16.  The veteran 
reported that he was sent to pick up the burned bodies of his 
"friends" after the fire aboard FDR, and claimed that he 
tried to kill himself by overdosing on alcohol.  The veteran 
reported that he worked for the United States Postal Service 
from 1980 to 1991, but that a back injury on the job ended 
his working career. 

The examiner found the veteran was alert and oriented in all 
spheres.  Grooming, hygiene, and dress were adequate and 
appropriate.  Mood was somewhat irritable and guarded, with 
somewhat labile affect.  Speech was generally coherent.  The 
veteran reported his mood was variable, and he described 
himself as having rage attacks and feeling out of control and 
isolated.  The veteran reported he had a lot of bitterness.  
Sleep was reportedly poor, with frequent nightmares.  
Appetite was reported as fair.  He reported that he felt 
suicidal at times, but reported no intent or plan.  He also 
denied homicidal intent or plan.  The veteran reported 
auditory hallucinations consisting of hearing screams and 
shouts, and on occasion hearing a voice, which he could not 
understand, talking to him.  Socialization was reportedly 
poor, and the veteran reported that he did not trust people.  
Activity level was low, and his insight poor, but his 
judgment did not seem to be impaired.

The Mississippi Scale for Combat Related PTSD (MSC) and the 
Beck Depression Inventory (BDI) tests were administered, as 
well as the Minnesota Multiphasic Personality Inventory 
(MMPI).  The BDI score of 39 suggested significant 
depression.  The MMPI score of 120 was well above the cutoff 
for significant PTSD symptomatology.  The report noted that 
this high score showed a response set consistent with 
exaggeration or distortion of current symptomatology, and 
cautioned therefore that the veteran's test results should be 
viewed with "considerable caution," particularly in light 
of his impending claim.  With that caveat, the report opined 
that the MMPI suggested significant thought disorder 
consistent with a diagnosis of paranoid schizophrenia.  The 
veteran endorsed several items on the MMPI consistent with 
delusional experiences and hallucinations, but post-test 
questioning suggested that many of these responses were 
clearly exaggerated.  The diagnosis was made utilizing The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria.  The DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was factitious 
disorder (PTSD).  The Axis II (personality disorders and 
mental retardation) diagnosis was borderline personality 
disorder.  

Of record are treatment notes from the veteran's VA 
psychiatrist, Karen Kelly, M.D., which begin in March 1998.  
A March 1998 note documented recent telephone conversations 
with the veteran, having to do mostly with his medications.  
The veteran reported a pervasive sense of terror, and he 
reportedly had significant difficulty with a sense of 
weakness and slight ataxia.  Dr. Kelly noted that the veteran 
did not have ataxia on examination, but she suspected many of 
the veteran's symptoms were secondary to carbamazepine 
toxicity.  An April 1998 treatment note showed that the 
veteran was feeling "great," apparently the result of 
having reached some type of equilibrium in his medication 
regime.

A later April 1998 note indicated that the veteran remained 
very challenging, and discussed the veteran's medications and 
their possible effects.  A May 1998 note indicated that the 
veteran was an emergency walk-in, complaining of having 
worsening of his intrusive thoughts about Vietnam.  The 
veteran said his anxiety had reached the level of "terror" 
since two of his medications had been adjusted.  A treatment 
note the following month, May 1998, noted that the veteran 
had recently endured significant stress caused by his 21-
year-old son having been arrested for violation of probation.  
Dr. Kelly noted that the veteran had exacerbation of his PTSD 
symptoms of terror and flashbacks to his Vietnam experience.  
She noted that he was currently coping better, and this was 
attributed to adjustments to his medications, and to his 
recent commitment to improving his physical condition.  

A July 1998 treatment note indicated that the veteran was 
experiencing worsening of his mood.  The veteran averred that 
he was having more nightmares related to his experience while 
in combat in Vietnam, and having increased thoughts of 
suicide and homicide.  Dr. Kelly noted that the veteran had a 
very limited quality of life.  A August 1998 nursing note 
indicated that the veteran complained of anxiety attacks 
which were attributed to his having been taken off of one of 
his medications the preceding week.  The veteran was seen 
later in the day by another staff psychiatrist.  The veteran 
denied homicidal or suicidal ideation.  The dosage of one of 
his medications was increased.  

The veteran was seen again by Dr. Kelly in September 1998.  
She noted that the veteran looked terrible physically, and 
had tremendous difficulty walking.  Dr. Kelly discussed the 
veteran's medication problems, and noted that the veteran was 
having worsening PTSD symptoms expressed as recurrent 
nightmares of his trauma while aboard ship during the Vietnam 
conflict.  The doctor noted that the veteran had been 
experiencing hallucinations, which had been frightening, 
though she did not express an opinion as to the reason for 
any hallucinations.  The veteran denied active suicidality, 
but the doctor noted the veteran had recurrent, more 
intensified passive thoughts of wishing his life was over.  
Dr. Kelly concluded this note by stating that the veteran 
felt as though, just within the past 24 hours, he had had 
some improvement in his symptoms, which were thought to have 
been a result of his recovering from his withdrawal syndrome 
from his other anti-psychotics.  

An October 1998 treatment note indicated that the veteran 
contended that his nightmares were much worse.  He said he 
was having intrusive thoughts about murdering the oriental 
individuals who lived in the apartment building where he 
lived, although he assured the doctor that he would not, in 
fact, do this.

The veteran was provided a VA examination by D.A., Ph.D., in 
November 1998.  The examiner reviewed the veteran's case 
file.  In addition to the various medical diagnoses discussed 
above, the examiner noted that the veteran's brother's August 
1988 statement detailing disciplinary problems that began 
immediately after the veteran reported aboard ship 
contradicted the veteran's claim that his difficulties all 
began after the fired aboard FDR.  The examiner documented 
the history provided by the veteran and other evidence of 
record, including a military judge advocate (JAG) report of 
the investigation into the fire aboard FDR (which is of 
record).  The examiner noted that the veteran claimed to have 
seen burning bodies and heard dying screams of the sailors 
trapped by the fire.  

The examiner noted that the veteran's testimony was in 
conflict with the JAG Report, which reported that eight men 
were trapped below the hanger deck and died of asphyxiation.  
The bodies were not burned or charred.  The examiner 
concluded that some of the previous diagnoses of PTSD were 
based on the veteran's recounting of events that did not 
occur, including seeing people blown up and on fire.  The 
examiner noted that, while the veteran had been an unreliable 
reporter, that is not unusual for patients with major 
psychiatric disorders.  The examiner further acknowledged 
that it was not possible to tell whether this unreliability 
reflected an actual attempt to deceive evaluators, or whether 
it reflected an attempt to "cry for help."  

Dr. D.A. noted the veteran's subjective complaints of 
problems with sleeping, severe anxiety, nightmares, periodic 
auditory hallucinations, extreme psychological arousal upon 
exposure to events that reminded him of his military service, 
and somatic symptoms of anxiety including sweating and 
constriction in his chest.  The doctor noted that 
hypertension diagnosed shortly after discharge from the Navy 
was attributed to anxiety which seemed to be resulting from 
personality factors and poor adjustment.  The veteran related 
to the examiner that he witnessed bodies being brought up in 
wire baskets, and that they looked and smelled burnt, but 
that they could have been covered with soot.  It was also 
possible that the screams the veteran had reported earlier 
were not the screams of burning men, but the screams of men 
who were dying of asphyxiation and who were trapped by the 
fire.  The veteran reported that he was shocked by what he 
saw, that after the incident he had nightmares regarding the 
incident, and became depressed and then suicidal.  He 
reported attempting to kill himself by drinking a fifth of 
whiskey straight down.  

Dr. D.A.'s objective findings reported that the veteran was 
alert and oriented, appeared highly anxious, and was restless 
and sweating, especially during the initial phase of the 
evaluation.  The veteran was casually dressed and had 
adequate grooming and hygiene.  Speech was generally relevant 
and coherent, with some loosening association noted, and some 
pressured speech.  The veteran reported symptoms consistent 
with panic attacks, including excessive perspiration, heart 
pounding, and restlessness, accompanied by the feeling that 
something terrible was going to happen.  

The veteran described being uncomfortable in crowds.  He 
denied current suicidal or homicidal ideation or intent, 
though he did state that he was easily irritated and 
sometimes felt that he had to stop himself from hurting 
people.  He reported sleeping only two to three hours per 
night, and sleeping during the day because he was tired.  He 
reported spending most of his waking hours either in bed or 
on the couch.  He reported feeling so depressed at times that 
he was unable to move.  The veteran reported that he was 
easily startled, that he was detached from those around him, 
and that he had no friends.  Some distractibility was noted, 
and the veteran's memory for some remote events was vague, 
potentially indicating the existence of a mild memory 
deficit.  No obsessive or ritualistic behaviors were noted.  

The MSC was administered.  The veteran's score was indicative 
of multiple symptoms consistent with a diagnosis of PTSD, 
however the examiner noted that the veteran's high score 
suggested potential exaggeration of symptoms.  The examiner 
also noted the MMPI administered in February 1997, and the 
resulting diagnosis of factitious disorder (PTSD), noted 
above.  

This examiner's diagnosis was, in Axis I, bipolar I disorder, 
severe with psychotic features; PTSD, mild; alcohol 
dependence in sustained full remission.  In Axis II the 
diagnosis was personality disorder, not otherwise specified 
(NOS).  In Axis V, the veteran was given a current GAF score 
of 45.  

The examiner summarized that it was clear that the veteran 
has exhibited severe psychiatric symptoms dating back to 
within one year after discharge from the Navy, and 
potentially during his military service.  The veteran had 
experienced periods of reasonable adjustment, wherein he was 
able to maintain employment in a structured setting.  The 
examiner's diagnosis was felt to best capture the veteran's 
psychiatric symptomatology and life history.  The examiner 
noted that the veteran's pre-service difficulty of truancy 
and school failure were attributed to a bipolar disorder, as 
were his violent behavior, periodic antisocial behavior, 
occupational failure, and suicide attempts.  It was opined 
that it was likely that the veteran's military service 
exacerbated the veteran's condition.  

The examiner also noted that the veteran exhibited some 
symptoms consistent with PTSD, and concluded that the 
veteran's experience of handling bombs and other munitions 
during a fire constituted an event outside the range of usual 
human experience that would be markedly distressing to almost 
anyone.  The examiner noted the veteran's inconsistent 
reporting of the events surrounding the fire, but felt the 
evidence supporting the fire and his job as a bomb handler 
were not primarily based on his report, and therefore 
qualified as an event meeting criteria "A" for PTSD.  

The diagnosis of personality disorder was given based on the 
history of personality factors associated with the veteran's 
psychiatric and developmental history.  Based on this 
examiner's evaluation, the proportion of current disability 
resulting from each of the veteran's psychiatric disorders 
was assessed to be bipolar disorder, 50 percent; PTSD, 25 
percent; and personality disorder, 25 percent.

The veteran was seen again by Dr. Kelly in November 1998.  
The associated treatment note discussed the veteran's 
"remarkable number of centrally active medications."  The 
doctor said she was impressed by the veteran's capacity to 
tolerate the medications.  She noted in passing that the 
veteran struggled day to day and continued to work at trying 
to maintain some type of quality of life despite severe 
psychiatric illness.  A January 1999 treatment note stated 
that the veteran remained quite ill, and that the veteran 
reported that he had episodes of absolute terror.  

A March 1999 treatment note by Dr. Kelly noted that the 
veteran expressed disappointment with the RO's recent 
decision to service connect him for PTSD at only 30 percent.  
The veteran said his sleep was currently much more disrupted.  

The veteran's rating was increased to 50 percent in a rating 
decision dated in November 1999, and was precipitated by a 
April 1999 treatment note by Dr. Kelly.  She noted that the 
veteran had had a worsening of his PTSD symptoms, more 
prevalence of his Vietnam-related nightmares, and increased 
intensity of his panic attacks during the day.  

In a "To Whom it May Concern" letter in support of a higher 
evaluation, dated in December 1999, Dr. K.K. described the 
veteran as "the sickest psychiatric patient that I have ever 
encountered."  She stated that the veteran's level of 
impairment experienced from his PTSD was so severe that every 
facet of his life was affected.  Flashbacks of his Vietnam 
experiences prevented functioning in any social situation.  
His life was described as one of anxiety, irritability and 
sleeplessness brought about by intrusive memories of Vietnam 
and auditory hallucinations described as tormenting and 
hysterical.

In March 2002 and July 2002, Dr. K.K. provided identical "To 
Whom it May Concern" letters in support of an increased 
evaluation.  In them she stated that there was nothing easy 
or simple about the veteran, his life experience, his trauma 
in Vietnam, and his clinical course and treatment.  She noted 
that the veteran did not fit into a neat diagnostic 
pigeonhole.  She repeated much of what she had related in her 
earlier letter in 1999 regarding the veteran's "PTSD 
symptoms" and added that he was "globally impaired" due to 
his PTSD.  

As a result of an earlier Court remand, the veteran was once 
again afforded a VA examination, in May 2004, this time given 
by M.M., Ph.D., who had never previously examined the 
veteran.  Dr. M.M. reviewed the veteran's extensive social 
and medical history, which included early abandonment by his 
father, physical abuse at the hands of his mother and 
grandfather, a pre-service diagnosis of passive-aggressive 
personality disorder, and trouble with the law.  The veteran 
reported to the examiner that he "turned bipolar" after he 
was traumatized, that his moods go up and down, that he gets 
manic when stressed severely, that he has a fear of dying 
because of a blood clot, that he isolates himself because he 
does not trust himself, that he sees no future, that he has 
nightmares, flashbacks, and rage attacks, that he is 
withdrawn, severely depressed, and has no interests, and that 
he has thoughts of suicide and homicide.

The veteran reported that he was unemployed after service 
until he worked in construction, which lasted from 1975 to 
1980.  The veteran then worked for the Postal Service from 
1980 until he suffered a back injury on the job in 1991.  He 
reported that he was an "excellent worker," and never 
missed a day of work or had fights on the job.  He said he 
liked his job and denied any interpersonal difficulties on 
the job.  He said that he had no specific difficulties on the 
job due to any psychiatric symptoms.  

Dr. M.M. discussed in detail the veteran's various previous 
diagnoses, including PTSD, noting in summary that the PTSD 
diagnoses were all based on the veteran's own report of 
events surrounding the fire aboard FDR.  Dr. M.M. noted that 
the veteran's accounts were in stark contrast to the other 
evidence of record, including especially the JAG Report.  The 
examiner noted that, while the veteran reported charred 
bodies, the JAG Report indicated that the bodies were neither 
burned nor charred.  These and other inconsistencies in the 
record and in the veteran's reporting led the examiner to 
call into question the veteran's reliability in reporting 
both his experiences during the fire incident and his 
symptoms.  Based on the examiner's assessment of the record 
and the veteran's statements, the examiner concluded that the 
exposure the veteran had to the fire event did not meet DSM-
IV criterion A for a diagnosis of PTSD.  He simply heard 
about the deaths of men whom he did not know personally at 
all.  It was conceded that he was removing ordnance from a 
nearby area (the hangar deck) during the fire, but he was not 
directly exposed to a life-threatening situation or 
confronted with charred bodies or remains as claimed.  

The veteran's reports of nightmares and daily intrusive 
thoughts of charred bodies were deemed questionable given 
that the event did not happen as the veteran described.  The 
veteran did not report other symptoms of avoidance or numbing 
that could be directly tied to the fire event.  His reports 
of feeling depressed, isolated, and alienated, and having a 
decreased interest in activities, were said to be easily 
related to his depressive disorder and personality disorder.  
In Dr. M.M.'s opinion there was no clear link between these 
symptoms and the fire.  The examiner noted that the veteran 
reported rage attacks, but could not elaborate or provide any 
details of these supposed attacks.  There was also no clear 
link between the veteran's report of irritability and 
mistrust of others and the fire.  These symptoms were thought 
to be more clearly related to the veteran's personality 
disorder and abuse in childhood which, research shows, often 
causes interpersonal difficulties and problems with trust 
later in life.  He was only able to give one example of any 
hypervigilance symptoms.

Psychological testing included the Beck Depression Inventory-
II (BDI), the Symptom Checklist 90-Revised (SCL), and the 
MSC.  The veteran's score on the BDI was 35, which falls in 
the severe range of depressive symptoms.  He reported some 
distress on 70 of the 90 symptoms on the SCL, reporting 
moderate to extreme distress on all but one of the symptoms, 
which, the examiner noted, was suggestive of over reporting.  
The MSC score was 149, which falls far above the established 
cutoff for a diagnosis of PTSD, even in combat veterans, and 
was also considered suggestive of over reporting of symptoms.  

The veteran was reportedly unemployed and living with his 
wife who suffered a stroke four years earlier.  He is the 
primary caretaker, and, as a result, does all of the cooking, 
cleaning, shopping, etc.  He denied any problems with 
grooming, hygiene, or other activities of daily living.  He 
reportedly bathed once a week, and shaved twice a week.  

The examiner noted that the veteran reported an hour early 
for the examination, dressed very casually but appropriately.  
Grooming and hygiene were adequate, though there was a 
moderate body odor present.  The veteran was alert and 
oriented in all spheres, and made good eye contact.  He was 
able to accurately discern the meaning behind different lines 
of questioning without difficulty.  He was able to quickly 
and accurately name all of his medications and current doses.  
Speech was fluent and normal in rate and volume, with a 
normal latency of response.  There was no impairment in 
thought process or communications.  Thought process was 
clear, coherent, and goal-directed without irrelevant or 
illogical speech.  

Thoughts were described as preoccupied with being sick and 
obtaining validation for his illness through increased 
evaluation of his PTSD.  Mood was reported as depressed, and 
affect was labile.  The veteran became "seemingly very 
upset" talking about the fire aboard ship or about his 
symptoms, but shifted emotions quickly and easily when 
redirected towards another topic.  He reported fair energy 
levels, and being able to conduct basic activities of daily 
living, though there was some difficulty maintaining adequate 
personal hygiene.  He denied obsessive thoughts or rituals, 
or symptoms consistent with mania, panic disorder, or 
generalized anxiety disorder.  He admitted some thoughts of 
death without specific plan or intent.  He also denied 
homicidal ideation and reported no history of assaultiveness 
when he is not drinking alcohol.  No delusions or 
hallucinations were reported or elicited.  

Dr. M.M.'s diagnosis in Axis I was factitious disorder 
(nonservice connected), alcohol dependence, in full sustained 
remission.  In Axis II the diagnosis was personality 
disorder.  The veteran's Axis IV problems were listed as 
unemployment and financial concerns.  In Axis V the veteran's 
assigned GAF score was 50, attributed to the nonservice-
connected conditions, with moderate impairments in social and 
occupational functioning.

The examiner summarized that, in his professional opinion, 
the veteran did not meet the criteria for diagnosis of PTSD 
because his reports of the fire aboard FDR were in contrast 
to the findings of the JAG Report.  The veteran's 
longstanding difficulties predated his military experience 
and warranted psychiatric treatment in childhood.  In short, 
there was no direct evidence to suggest that the veteran's 
difficulties were service-related, but there was evidence 
suggesting that the veteran had many of these difficulties 
prior to his military service.  It was felt that the 
veteran's fabrication of details of the fire aboard ship was 
likely a manifestation of a preexisting, severe personality 
disorder and a factitious disorder, as defined in DSM-IV.  
The doctor noted that severe personality disorders may 
predispose an individual to the development of factitious 
disorder.  

Dr. M.M. noted that individuals with factitious disorder are 
motivated to assume a sick role, presenting their symptoms 
dramatically, but extremely vaguely and inconsistent when 
questioned in greater detail.  This is consistent with what 
he found on examination and what others reported in earlier 
examinations.  Factitious disorder also causes an individual 
to have difficulty maintaining steady employment and 
interpersonal relationships, and to present a wide range of 
symptoms, which corresponds with the veteran's complicated 
psychiatric history of multiple, conflicting diagnoses and 
various unsuccessful trials of different classes of 
medications.  

In reconciling the PTSD diagnoses which are of record, Dr. 
M.M. noted that they were all made based on the veteran's own 
reports of being exposed to burning and screaming men and 
having to handle charred bodies, none of which is supported 
by the evidence of record.  Dr. M.M. noted that, while the 
veteran may have been exposed to stress while carrying out 
his job during the fire aboard FDR, that stress did not meet 
the criteria for a stressor under DSM-IV.  Further, the 
veteran's claim of having recurring nightmares of seeing and 
handling charred bodies cannot be considered to meet 
criterion B of PTSD because these events did not actually 
occur.  Instead, they are more indicative of the veteran's 
chronic psychiatric impairment that had its beginnings prior 
to service.  

The examiner concluded that, while from a psychiatric 
standpoint the veteran may have difficulty obtaining and 
maintaining gainful employment, it is not due to a service-
connected condition.  The veteran was determined to be 
competent for VA purposes to manage his own funds.

Of record is the lengthy and detailed December 2004 report of 
a psychological evaluation conducted by K.M., Ph.D., a 
private practitioner.  The evaluation was conducted with 
benefit of the veteran's case file, which Dr. K.M. summarized 
in some detail.  Dr. K.M. opined, within a reasonable degree 
of psychological certainty, that (1) the veteran does 
manifest PTSD as defined in DSM-IV; (2) the veteran's PTSD is 
a direct consequence of his experience aboard FDR, 
specifically the handling of ordnance during the fire; (3) 
the veteran's PTSD results in occupational and social 
impairment with deficiencies in family relations, judgment, 
thinking, and mood, due to the symptoms of suicidal ideation, 
speech intermittently illogical or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances including work or work-like setting, and 
inability to establish and maintain effective relationships; 
(4) the veteran has demonstrated other mental disorders after 
leaving the service, none of which, in Dr. K.M.'s opinion, 
preclude his having PTSD at a chronic, severe level; and (5) 
the veteran's PTSD, separate from his other personality and 
psychiatric disorders, has rendered him permanently and 
totally disabled from participating in competitive 
remunerative employment since 1990.

In defining the veteran's claimed traumatic stressor aboard 
FDR, Dr. K.M. described the veteran as "apart [sic] of the 
failed rescue mission."  The veteran reported hearing an 
explosion, remembered seeing smoke, and hearing the men 
screaming.  The veteran empathized with his comrades because 
he had been in the same location where his shipmates were 
being asphyxiated during the fire.  The veteran was 
instructed, with others, to remove ordnance from the scene.  
The veteran recalled seeing the bodies removed from the hold 
in basket stretchers, and that they had black soot all over 
them from the fire.  Dr. K.M. noted that the veteran had 
earlier incorrectly described the victims as having been 
burned, and disagreed with other examiners who cited this 
error as justification for questioning the veteran's 
credibility, focusing on a "morbid detail and not the 
emotional turbulence caused by the actual seeing of fellow 
shipmates who died because their oxygen was deliberately cut 
off."  

In Dr. K.M.'s opinion, it was the handling of live ordnance 
at the time of the death of his shipmates which was the 
triggering event of his PTSD.  The doctor noted that the 
veteran started having nightmares immediately after the fire.  
Admitting that the veteran had been having nightmares 
previous to the fire, the nightmares had become different; 
they "were about his shipmates screaming and yelling, 
begging for their lives."  Dr. K.M. notes that nightmares 
are not video tapes of actual events, but rather symbolic 
representations of their memories.  It was thus opined that 
the veteran's averred nightmares are consistent with events 
he had witnessed.  The examiner also opined that, given the 
veteran's emotional trauma at the time, his belief that he 
had seen burned bodies is grossly consistent with what would 
be expected by a lay person in such circumstances.  

The doctor reported that the veteran became anxious and 
depressed after the incident, both of which are symptoms of 
PTSD.  The veteran's episodes of excessive drinking were 
described by the doctor as a lay person's way of self-
medicating.  

After describing at length the characteristics of 
schizophrenia, Dr. K.M. opined that any schizophrenic 
behavior in the veteran appeared to have been a deterioration 
of his mental functioning after the incident in service, 
wherein he was subjected to the death of shipmates and having 
to handle live ordnance, which was compounded by his feelings 
of helplessness, rage, and guilt.  

Several psychological tests were administered as part of Dr. 
K.M.'s evaluation of the veteran.  The Inventory of Altered 
Self (IASC) assesses interpersonal conflicts, idealization-
disillusionment, abandonment concerns, identity impairment, 
susceptibility to influence, affect dysregulation, and 
tension reduction activities.  The veteran's scores reflected 
significant elevations in all scales except susceptibility to 
influence.  Dr. K.M. opined that, amongst the results shown 
in the IASC, the veteran's tendency to react to painful 
internal states and affects with externalizing behaviors is 
most indicative of the veteran's PTSD symptoms.  

Also administered was the Detailed Assessment of 
Posttraumatic Stress (DAPS), a test of trauma exposure and 
posttraumatic response, designed for use with individuals who 
have undergone a significant psychological stressor.  In 
order to interpret the veteran's DAPS scores, he must have 
endorsed a sufficient number of items overall, and his scores 
on two validity scales, positive bias and negative bias, 
should be in the acceptable range.  

The doctor indicated that the veteran's index trauma is 
having been in a war.  His relative trauma exposure score was 
94, indicating that the total number of trauma types to which 
he has been exposed is higher than the number most trauma-
exposed people report.  High scores here may signal the 
likelihood of more complex trauma effects, as well as 
demographic, environmental, or lifestyle influences that may 
be risk factors for additional victimization.  The doctor 
cited the veteran's pre-service trauma history, which, 
research has shown, can be associated with more extreme or 
varied symptomatic responses to later traumas, though Dr. 
K.M. provided no opinion in this regard in this veteran's 
case.

The examiner provided technical discussions of the various 
scores achieved by the veteran, all of which tended to 
indicate a high incidence of symptomatic reactions which have 
been documented to one degree or another in other tests.  Dr. 
K.M. concluded that the veteran's DAPS results reflect a PTSD 
condition.  

However, Dr. K.M. noted that there are two missing item 
responses within the protocol that may compromise the 
validity of the DAPS.  Further, while stating that the 
veteran's item endorsements do not appear to be overly 
positive, it was noted that the veteran's score on the 
negative bias scale is elevated, indicating that he endorsed 
items that were rarely endorsed by traumatized individuals in 
the standardization sample.  It was opined that the veteran 
may have been attempting to present himself as especially 
symptomatic, may have been randomly responding, or may have 
been experiencing an unusual number of atypical symptoms.  In 
any event, the examiner noted that an examiner should 
carefully review the DAPS results in the context of other 
clinical information and, assuming no clear alternative 
explanation for so high a score on the negative bias scale, 
the validity of the DAPS protocol should be strongly 
questioned.

Also administered was the Millon Clinical Multiaxial 
Inventory-III (MCMI-III), which measures psychological 
functioning.  It is not a general personality test, but a 
clinical tool to be used for diagnostic screening or clinical 
assessment for forensic and personal injury evaluations.  The 
test is intended to evaluate, in conjunction with other data, 
personality issues.  Dr. K.M. noted that the veteran may have 
reported more psychological symptoms than objectively exist, 
but noted that adjustments correcting for this tendency were 
probably successful in retaining validity of the test.  

On the basis of the MCMI-III test results, the examiner 
opined that it may be assumed that the veteran is 
experiencing a severe mental disorder.  In Axis I of the 
MCMI-III, the results suggest schizoaffective disorder, 
somatization disorder (prominent hypochondriacal features), 
and adjustment disorder with anxiety.  In Axis II, Dr. K.M. 
thought the best diagnostic classification is schizoid 
personality disorder with negativistic (passive-aggressive) 
personality traits, borderline personality features, and 
avoidant personality features.  

The veteran was also again given the MMPI.  Dr. K.M. provided 
a detailed description of the test and the scoring involved, 
but did not provide any specific scores.  The doctor noted, 
however, that the veteran's self-description as extremely 
disturbed requires further consideration because he had 
claimed many more psychological symptoms than most patients 
do.  Two possibilities were presented:  that the veteran was 
exaggerating in order to gain attention or services; or that 
extreme responses could have resulted from unusually severe 
psychological problems.  Without further explanation, the 
examiner opined that the veteran's responses represented his 
severe psychological problems and not an exaggerated profile 
to win his case.

Dr. K.M. summarized that the veteran appears to have had a 
psychological condition prior to military service that did 
not interfere with his enlistment and functioning aboard ship 
before the fire, which caused the death of shipmates, and 
where he had to handle live ordnance.  The doctor opined that 
the combination of the death of his shipmates and having to 
handle live ordnance at the time was enough to cause him to 
suffer from PTSD.  

Dr. K.M. stated that the veteran's PTSD symptoms included 
suicidal ideation; speech intermittently illogical or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances, including work or work-like 
settings; and the inability to establish and maintain 
effective relationships.  These symptoms, it was opined, 
result in a marked impairment level and an inability to 
participate in competitive remunerative employment because 
they affect his judgment, thinking, and mood.

The examiner's offered diagnosis was, in Axis I, PTSD, severe 
and chronic; major depressive disorder, severe and chronic; 
and substance abuse in remission.  In Axis II, the diagnosis 
was personality disorder; rule out borderline personality 
disorder; rule out schizoid personality disorder.  Multiple 
issues were reported in axis IV involving problems with 
occupation, primary support group, and economic difficulties.  
In Axis V, the current and past year GAF score assigned was 
40.

It was the examiner's opinion that the veteran's behavior was 
consistent with "other combat veteran PTSD victims" and 
that because of these symptoms the veteran has been 
unemployable since 1990.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

Normally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
However, as noted in Fenderson, supra, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  Also 
in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Here, the Board must 
consider only the period from December 3, 1990, to April 14, 
1999.

In this case, the veteran is evaluated under Diagnostic Code 
9411 for PTSD.  The Board notes that effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to DSM IV.  61 Fed Reg. 52,700 (1996) 
(codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disability were 
codified at newly designated 38 C.F.R. § 4.130.  The new 
rating criteria are significantly different from those in 
effect prior to November 7, 1996.  Nonetheless, the Board 
will proceed to analyze the veteran's PTSD claim under both 
sets of criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 30 percent rating was assignable where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was assignable where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

VA General Counsel has addressed the meaning of "definite" 
as used in these rating criteria.  "The word 'definite,' as 
used in 38 C.F.R. § 4.132 to describe a 30-percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

Under Diagnostic Code 9411 as amended, 38 C.F.R. § 4.130 
(2005) (new criteria), a 30 percent rating is for 
consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Applying the evidence available at the time of the initial 30 
percent evaluation, the Board finds no basis for a higher 
evaluation for this time period under the old criteria.  
There is nothing in the available evidence to indicate that 
symptoms attributed to PTSD resulted in considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  There is also no 
evidence of record to indicate that the veteran's PTSD-
attributed symptoms so reduced the veteran's reliability, 
flexibility, and efficiency levels as to result in 
considerable industrial impairment.  The Board recognizes 
that the veteran was unemployed throughout most of this time 
period, but the reason for unemployment was a physical injury 
received on the job as a postal worker, for which he received 
full disability compensation, including health care insurance 
benefits.  The veteran told his May 2004 examiner that his 
employment was terminated because of a back injury suffered 
on the job in 1991.  He also reported that he was an 
"excellent worker," never missed a day of work, denied any 
interpersonal difficulties on the job, and had no specific 
difficulties on the job due to any psychiatric symptoms.

Given the clinical findings pertinent to the old rating 
criteria, there is no indication that the symptoms attributed 
to PTSD caused more than a distinct, unambiguous, and 
moderately large impairment.  Other than poor sleep and 
problems with mood, his psychiatric symptoms were rather 
vague, as noted by the 1991 examiner.  Even then, such 
symptoms were not attributed to PTSD.  Overall, there is 
nothing in the record to suggest that the veteran had PTSD 
which caused industrial impairment greater than that 
contemplated by the 30 percent rating under the old criteria.  
(Dr. Kelly's opinions are discussed below.)  Among the 
various diagnoses provided during the pertinent time period, 
PTSD was thought to be mild or no more than 25 percent of his 
problem.

Turning to the new criteria, from the evidence described 
above, there is no evidence that the veteran's PTSD-
attributed symptoms included flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, which 
induced occupational and social impairment with reduced 
reliability and productivity.  While there was undoubtedly 
some social impairment evident, the 1997 examiner found, for 
example, the veteran was alert and oriented in all spheres.  
His mood was somewhat irritable and guarded, with somewhat 
labile affect.  Speech was generally coherent.  The veteran 
reported his mood was variable, with the possibility of rage 
attacks and feeling out of control and isolated.  

The veteran's treating psychiatrist, in her brief treatment 
notes and in three nearly identical "To Whom it May 
Concern" letters, attributed all of the veteran's 
psychiatric symptoms to PTSD, and described them as so severe 
that every facet of his life was affected.  However, the 
Board finds the report of the November 1998 VA examiner to be 
more reflective of the veteran's level of impairment because 
the 11-page report relied on a detailed examination of the 
veteran's file and considerable diagnostic testing.  This 
examiner noted that the veteran's PTSD-attributed symptoms 
accounted for no more than 25 percent of the veteran's 
symptomatology.  The veteran's PTSD was considered "mild."  
Again, there is no evidence that the veteran's being out of 
work was attributable to anything other than his job-related 
physical injury.  

In short, under both the old and the new criteria, the 
preponderance of the evidence is against the claim for an 
evaluation higher than 30 percent for the period December 3, 
1990, to April 14, 1999.

The Board notes that, in the Court's July 2005 remand, the 
Board was told that it should address the veteran's favorable 
evidence, including specifically the December 1999 opinion of 
VA staff psychiatrist Karen A. Kelly, M.D., and the December 
2004 opinion of Kenneth J. Manges, Ph.D.  Dr. Kelly's 
December 1999 opinion was discussed above.  Regarding Dr. 
Manges voluminous and detailed 2004 opinion, the Board notes 
that he extensively reviewed the medical evidence of record, 
and did extensive testing of the veteran.  

For the most part, Dr. Manges' report addresses only the 
issue of whether or not the veteran has PTSD.  Since the 
parties have stipulated that, evidence to the contrary 
notwithstanding, the veteran is considered to have PTSD, that 
issue is not before the Board.  Regarding the testing, that 
testing was done in 2004, well after the period in question 
in the instant appeal, and therefore is not germane to the 
veteran's degree of disability between December 3, 1990, and 
April 14, 1999.  

The only portion of Dr. Manges' report that discussed the 
veteran's disability during the period between December 3, 
1990, and April 14, 1999, are references to unemployability 
due to PTSD.  Specifically, he opined that the veteran's 
behavior was consistent with "other combat veteran PTSD 
victims" and that because of these symptoms the veteran has 
been unemployable since 1990.  The Board notes that the 
veteran is not a combat veteran.  More to the point, as 
noted, notwithstanding the contentions of both Dr. Kelly and 
Dr. Manges, the evidence of record is quite clear that the 
veteran stopped working because of an unrelated industrial 
injury, and, by his own statement, he had no specific 
difficulties on the job due to any psychiatric symptoms.  The 
Board also finds that the psychiatric assessments and 
findings made contemporaneous with the period in question are 
more probative of the exact state of the veteran's impairment 
due to PTSD.  Although later examiner's have suggested, as 
noted above, that the veteran was unemployable due to PTSD 
since 1990, they do not refer to specific symptoms 
experienced during the time period in question to support 
their conclusions.  For the reasons set out above, the Board 
gives greater weight to the records prepared from December 
1990 to April 1999.  Because those records do not suggest 
symptoms due to PTSD that equate to disability greater than 
contemplated by the 30 percent rating under either old or new 
rating criteria, the Board finds that the preponderance of 
the evidence is against the claim.  At no point during the 
time period in question did the veteran experience PTSD 
symptoms that warranted a higher rating.  Fenderson, supra.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2001, just three months following enactment of VCAA, before 
VA regulations promulgating the VCAA were promulgated, and 
nine months before the RO's first post-VCAA adverse decision, 
rendered in the SSOC dated in November 2001.  Additional 
notification was provided in February 2004.  (Although the 
notice required by the VCAA was not provided until after the 
RO first adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the notices did not refer to 
the elements for award of earlier effective dates, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the question of entitlement to an earlier effective 
date has not been made an issue before the Board.  
Consequently, a remand for further action under the VCAA on 
an effective date question is not required.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations, including applicable rating criteria.  The 
veteran was apprised of the changes in the criteria for 
diagnosing and evaluating psychiatric disabilities.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  VA has no duty to inform or assist that was 
unmet.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation higher than 30 percent for PTSD 
from December 3, 1990, to April 14, 1999, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


